Citation Nr: 1549472	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  06-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with limitation of motion, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the cervical spine, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for fracture of the femur with residual left hip injury, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for scar, left hip, residual of fractured femur, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for scar, lateral surface of temporal bone, left side, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for scar, left lateral mid lower leg, currently rated 10 percent disabling.

7.  Entitlement to an effective date prior to September 17, 2012, for the award of service connection for radiculopathy of the right lower extremity.

8.  Entitlement to an effective date prior to September 17, 2012, for the award of a 20 percent rating for traumatic degenerative joint disease of the cervical spine.

9.  Entitlement to an effective date prior to September 17, 2012, for the award of a 20 percent rating for radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to March 1996.

The claims for increased ratings for lumbar strain, cervical spine disability, and fracture of the femur with residual left hip disability, are each before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  These issues were previously before the Board in January 2011, when the Board remanded these issues for additional development.

The claims for increased ratings for scars of the left hip, left side lateral surface of temporal bone, and left lateral mid lower leg are each before the Board on appeal from a May 2010 rating decision of the same RO.  These issues were previously before the Board in January 2011 for the limited purpose of remand for issuance of a statement of the case (SOC) under the provisions of Manlincon v. West, 12 Vet. App. 238 (1999).

As discussed below, the Board finds that the Veteran has recently filed a timely notice of disagreement (NOD) on the issues of entitlement to earlier effective dates for the awards of (1) service connection for radiculopathy of the right lower extremity, (2) an increased rating for degenerative joint disease of the cervical spine, and (3) an increased rating for right upper extremity radiculopathy; the challenged effective dates were assigned in a January 2015 RO rating decision.  This finding requires the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The October 2015 Travel Board hearing featured an appearance by the Veteran's representative primarily to explain that the Veteran desired to withdraw his appeal on all issues currently perfected on appeal before the Board, consistent with the Veteran's written statement submitted in October 2015.  The Board notes that a prior Travel Board hearing was held in July 2010 before a different Veterans Law Judge; the July 2010 hearing featured testimony substantively addressing the lumbar spine, cervical spine, and femur fracture rating issues (issues numbered 1 through 3 on the title page of this decision), but the other issues addressed by the Board at this time were not before the Board for the purposes of the July 2010 hearing at that time.  The Board has contemplated the special procedural considerations applicable to the subset of issues on appeal for which the Veteran has had hearings before multiple Veterans Law Judges.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in this matter where the Veteran has unequivocally expressed a desire to withdraw each of the pertinent issues from appeal, the Board's only available action at this time is to recognize that the Board no longer has jurisdiction over those issues; no appellate review of the merits of these issues may take place.  Under these circumstances, special provisions for appellate review by multiple Veterans Law Judges do not apply, and the Board finds that a prompt issuance of the requisite dismissal is appropriate.

The Board observes that documentation in the claims file reflects that a third party has recently initiated a claim for apportionment of the Veteran's benefits.  As the claims-file contains documentation indicating that the RO has acknowledged and is processing that claim, there is no need for the Board to further refer the matter to the RO at this time.

The Board notes that when some of the issues on appeal were previously before the Board in January 2011, the Veteran was represented by an attorney.  Since that time, the Veteran has filed a new VA Form 21-22 (most recently in July 2012) appointing Disabled American Veterans as his new representative before VA.

The issues of entitlement to earlier effective dates for the awards of (1) service connection for radiculopathy of the right lower extremity, (2) an increased rating for degenerative joint disease of the cervical spine, and (3) an increased rating for right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In an October 2015 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw all issues currently perfected on appeal before the Board at this time.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims of entitlement to increased ratings for (1) lumbar strain with limitation of motion; (2) degenerative joint disease of the cervical spine; (3) fracture of the femur with residual left hip injury; (4) left hip scar; (5) scar of lateral surface of temporal bone, left side; and (6) scar of left lateral mid lower leg.  The Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an October 2015 written statement, the Veteran indicated that he wished to withdraw his appeals before the Board seeking increased disability ratings for specific disabilities, citing that he was satisfied with the 100 percent total VA disability rating he has received.  The Veteran's representative reiterated the Veteran's desire to withdraw all issues on appeal before the Board during the October 2015 Board hearing.  There remain no allegations of errors of fact or law for appellate consideration regarding these increased rating issues that had been perfected on appeal for the Board's review.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.
 

ORDER
 
The appeals seeking increased ratings for lumbar strain with limitation of motion, degenerative joint disease of the cervical spine, fracture of the femur with residual left hip injury, scar of the left hip, scar of the lateral surface of left side temporal bone, and scar of left lateral mid lower leg are dismissed.


REMAND

A January 2015 RO rating decision awarded (1) service connection for radiculopathy of the right lower extremity, with a 10 percent initial rating, (2) an increased 20 percent rating for traumatic degenerative joint disease of the cervical spine, and (3) an increased 20 percent rating radiculopathy of the right upper extremity.  Each of these awards was assigned an effective date of September 17, 2012.  In April 2015, the Veteran filled a VA Form 21-0958 Notice of Disagreement with the January 2015 decision, stating "I disagree with your decision, on not paying me for my conditions in 2012," and stating "I should have gotten backpayed [sic]."  The Board interprets the Veteran's April 2015 notice of disagreement as challenging the January 2015 RO decision's assignment of effective dates, seeking earlier effective dates for the awarded disability compensation entitlements.

The Board observes that in October 2015 the Veteran also expressed a desire to withdraw his appeals, but the October 2015 withdrawal cites his satisfaction with his receipt of a 100 percent disability rating, tending to suggest that his withdrawal pertains to the disability rating issues that were perfected on appeal before the Board.  The Veteran's 100 percent disability rating is in effect from April 2013, and the Veteran's disagreement with the effective date of the ratings in the January 2015 rating decision involves a period for which a 100 percent rating is not in effect.  The October 2015 withdrawal correspondence does not unequivocally indicate that he intended to withdraw the April 2015 notice of disagreement which merely preliminarily initiated an appellate process that has not yet been acted upon by the AOJ and is not currently before the Board.  The Board finds that it is most appropriate to recognize that the Veteran's April 2015 notice of disagreement on the effective date issues was valid and timely to initiate an appeal of the January 2015 effective date assignments, and that the April 2015 notice of disagreement has not been clearly withdrawn.

No SOC has been issued addressing these recently appealed effective date assignments.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a SOC addressing the issues must be furnished to the appellant.  The Board must instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Manlincon v. West, 12 Vet. App. 238 (1999).

This determination provides maximum consideration to the Veteran with no possibility of prejudice, as the issuance of an SOC on these issues will simply provide the Veteran the opinion to perfect an appeal or to decline to do so (by not responding), in accordance with his own preference.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issues of entitlement to earlier effective dates (prior to September 17, 2012) for the awards of (1) service connection for radiculopathy of the right lower extremity, (2) an increased 20 percent rating for traumatic degenerative joint disease of the cervical spine, and (3) an increased 20 percent rating for radiculopathy of the right upper extremity.  To perfect an appeal on any of these issues to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


